DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This office action has been issued in response to the amendment filed on March 15, 2021. 
	Claims 1, 4-5, 8-9, 11-13, 15 and 17-19 are pending. 
	Applicant’s arguments have been carefully and respectfully considered. Rejections have been maintained where arguments were not persuasive. Also, new rejections based on the amended claims have been set forth. Accordingly, claims 1, 4-5, 8-9, 11-13, 15 and 17-19  are rejected, and this action is made FINAL, as necessitated by amendment. 

Response to Arguments
Applicant’s arguments with respect to the newly added limitations to claims 1, 5, 9 and 15 have been considered but are moot because the new ground of rejection, based on Joye et al. (2016/0181818), does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 112
	The amendments to claims 1, 4-5, 8-9 and 15 overcome the previous 112 rejections.  Thus, the grounds of rejection under 35 USC 112 presented in the previous Office Action have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9, 12-13, 15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (2014/0145515), Joye et al. (2016/0181818) and Knoedgen (2013/0235632).
Claim 1: Jung teaches an electronic device (200) (Fig.4) comprising: a coil/antenna (291) (Par.60) configured to wirelessly receive power charging current (Par.79-82); a wireless communication unit (210) (Par.111); a power reception unit (290) functionally connected to the coil/antenna (291) (Par.77); and a controller (280) 
Jung does not explicitly teach the controller is configured to: sense a first cycle and transmit the notification data including the communication information based on the first cycle; and sense a second cycle different from the first cycle and transmit the notification data including charging state information based on the second cycle.
Joye discloses an electronic device (105) (Fig.1) comprising: a controller configured to sense a cycle (time interval) and generate notification data (Par.242-243) and transmit notification data based on the cycle (time interval) (Par.255). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had generated notification data and transmitted notification data during a determined cycle in the system of Jung as disclosed in Joye to have had reduced interference of a power signal on the communication of data (Par.244); and reduced the impact of the power signal on the generated measured data thereby increasing accuracy in the detection process (Par.245).

Knoedgen teaches an electronic device (150) (Fig.1) comprising: a coil (S1) configured to wirelessly receive power charging current (Par.36); a controller (120 and 170) configured to: generate a notification data by modulating a waveform of the power charging current (Par.38) and encoding the modulated waveform of the power charging current (Par.40).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had generated the notification data including the communication information and the charging state information in Jung as taught in Knoedgen to have had enabled communication between the subsystems in an efficient and cost effective manner (Par.3) by encoding information to be transmitted by the same coils that transmits power (Par.39-40); thereby not requiring additional elements for communication.
Claim 5: Jung teaches a method of an electronic device (200) (Fig.4), the method comprising: wirelessly receiving power charging current through a coil/antenna (291) (Par.79-82); detecting whether a communication event (call) is received through a wireless communication network while wirelessly receiving the power charging current though the coil/antenna (291) (Par.224) (Fig.11), if the communication event is detected, generating notification data including communication information corresponding to the communication event (call) (Par.102), and if the communication 
Jung does not explicitly teach sensing a first cycle and transmit the notification data including the communication information based on the first cycle; and sensing a second cycle different from the first cycle and transmitting the notification data including charging state information based on the second cycle.
Joye discloses an electronic device (105) (Fig.1) comprising: sensing a cycle (time interval) and generate notification data (Par.242-243) and transmitting notification data based on the cycle (time interval) (Par.255). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had generated notification data and transmitted notification data during a determined cycle in the system of Jung as disclosed in Joye to have had reduced interference of a power signal on the communication of data (Par.244); and reduced the impact of the power signal on the generated data thereby increasing accuracy in the generation process (Par.245).
Furthermore, Jung does not explicitly teach generating the notification data comprises modulating a waveform of the power charging current and encode the modulated waveform of the power charging current corresponding to the communication information or the charging state information. 
Knoedgen teaches wirelessly receiving power charging current (Par.36); generating a notification data by modulating a waveform of the power charging current (Par.38) and encoding the modulated waveform of the power charging current (Par.40).

Claims 9 and 15: Jung teaches an electronic device (100) (Fig.3) comprising: an antenna (111) (Par.60) (Fig.2); a power transmission unit (110) configured to wirelessly transmit power to an external device (200), through the antenna (111) (Par.57-58);3Application No.: 15/259,779Attorney Docket: 1235-1036 (SP16128-US) a controller (180) configured to: receive a notification data (name, number, image) from the external device (200) (Par.221-223); if the notification data includes communication information, identify a communication event of the external device (200) corresponding to the communication information (Par.102), and if the notification data includes charging state information, identify a charging state of the external device (200) corresponding to the charging state information (Par.71-72); an output module configured to output alarm information corresponding to the notification data (call) (Par.148 and 223) (Fig.11).
Jung does not explicitly teach wherein the notification data including the communication information is received from the external device based on a first cycle, and wherein the notification data including the charging state information is received from the external device based on a second cycle different from the first cycle.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had generated notification data and transmitted notification data during a determined cycle in the system of Jung as disclosed in Joye to have had reduced interference of a power signal on the communication of data (Par.244); and reduced the impact of the power signal on the generated data thereby increasing accuracy in the generation process (Par.245).
Furthermore, Jung does not explicitly teach the electronic device decodes the notification data; the notification data is generated, in the external device, by modulating a waveform of a power charging current which is received by the external device from the electronic device and encoding the modulated waveform of the power charging current corresponding to the communication information or the charging state information.
Knoedgen teaches an electronic device (140) (Fig.1) comprising: wirelessly transmitting a power charging current to an external device (150), through a coil (P1) (Par.36); a controller (180) configured to decode a received notification data (Par.40-41); the notification data is generated, in the external device (150), by modulating a waveform of the power charging current (Par.38) and encoding the modulated waveform of the power charging current (Par.40).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Knoedgen in the device of Jung to have 
Claim 12: Jung, Joye and Knoedgen teach the limitations of claim 9 as disclosed above. Jung teaches the output module comprises: an output processing unit (180) configured to determine display data corresponding to the alarm information (Par.223, visually); and a display unit (141) configured to display the display data (Par.103) (Fig.11).  
Claim 13: Jung, Joye and Knoedgen teach the limitations of claim 9 as disclosed above. Jung teaches the output module comprises: an output processing unit (180) configured to determine an audio signal corresponding to the alarm information (Par.223, auditory output); and an audio output unit (142) configured to output the audio signal (Par.213) (Fig.3).  
Claim 18: Jung, Joye and Knoedgen teach the limitations of claim 15 as disclosed above. Jung teaches the outputting of the alarm information comprises: determining display data corresponding to the alarm information (Par.223, visual); and displaying the display data (Fig.11).  
Claim 19: Jung, Joye and Knoedgen teach the limitations of claim 15 as disclosed above. Jung teaches the outputting of the alarm information comprises: 5Application No.: 15/259,779 Attorney Docket: 1235-1036 (SP16128-US)determining an audio signal corresponding to the alarm information (Par.223, auditory); and outputting the audio signal (Par.213).  

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (2014/0145515), Joye et al. (2016/0181818) and Knoedgen (2013/0235632) as applied to claims 1 and 5 above, and further in view of Lee et al. (2018/0138749).
Claims 4 and 8: Jung, Joye and Knoedgen disclose the limitations of claims 1 and 5 as disclosed above.  The combination of Jung and Knoedgen does not explicitly teach the controller is further configured to: adjust a pulse width of the waveform of the power charging current corresponding to the communication information or the charging state information. 
Lee discloses an electronic device (1020) (Fig.10) comprising: a controller configure to adjust a pulse width of a waveform of a power charging current corresponding to a notification data (Par.256).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had used the teachings of Lee in the combination of Jung and Knoedgen to have had performed communication in the same frequency band as used for wireless power transmission (Par.253) by defining various data symbols based on a pulse width (Par.256).

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (2014/0145515), Joye et al. (2016/0181818) and Knoedgen (2013/0235632) as applied to claims 9 and 15 above, and further in view of Noh (2014/0176316).
Claim 11: Jung, Joye and Knoedgen teach the limitations of claim 9 as disclosed above. Jung the controller is further configured to: supply standby power to the output module, when the output module is turned off.  
Noh teaches a controller (50) configured to supply standby power to an output module (30), when the output module is turned off (Par.64).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Noh in the device of Jung to have had assured a signal or message received while the module is turned off is outputted (Par.64).
Claim 17: Jung, Joye and Knoedgen teach the limitations of claim 15 as disclosed above. Jung teaches outputting the alarm information through the output module (Par.213 and 223).  
Jung does not explicitly teach when an output module is turned off, supplying standby power to the output module.
Noh teaches when an output module (30) is turned off, supplying standby power to the output module (Par.64).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Noh in the device of Jung to have had assured a signal or message received while the module is turned off is outputted (Par.64).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stevens et al. (2012/0068536) discloses an electronic device (30) (Fig.4) comprising: a controller (36) configure to adjust a pulse width of a waveform of a power charging current corresponding to a notification data (Par.161).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262.  The examiner can normally be reached on M-F 10:00am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 5712725056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859                                                                                                                                                                                                        
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        June 22, 2021